DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 06/27/2022, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Status of Claims
Applicant's amendment of claim 1, 6, 10, and 16 in “Claims” filed on 06/03/2022 with the “Request for Continued Examination (RCE)” filed on 06/27/2022, have been acknowledged and entered by Examiner.
This office action considers claims 1-20 pending for prosecution, where claims 10-20 have been withdrawn, and claims 1-9 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 10-20, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 08/27/2021.  Accordingly, claims 10-20 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-9 presented for examination.

Reason for Allowances
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a decoupling capacitor disposed between adjacent device source-drain epitaxial regions, the decoupling capacitor comprising an outer metal liner disposed between and in direct contact with the adjacent device source-drain epitaxial regions, a dielectric disposed in direct contact with the outer metal liner, and an inner metal liner disposed in direct contact with the dielectric; and a single diffusion break isolation region disposed between the adjacent device source-drain epitaxial regions”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-9, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Ho et al. (US 20060124982 A1; hereinafter Ho) 
Liu et al. (US 20160126245 A1; hereinafter Liu) 
Lajoie et al. (US 20200411635 A1; hereinafter Lajoie) 
Lu et al. (US 20200168610 A1; hereinafter Lu) 
Guillorn et al. (US 20170062436 A1; hereinafter Guillorn) 
Prior Art Ho teaches a novel trench-type decoupling capacitor for a semiconductor circuit ([0001]), wherein (Fig. 1(a)+; [0013+]) a decoupling capacitor (decap) structure formed in a semiconductor substrate having a trench insulator structure formed therein, said decap comprising: a capacitor trench formed in said trench insulator structure, said trench of less width than a width of said trench insulator structure and extending into said substrate, said trench having a capacitor dielectric layer lining the sidewalls and bottom of said trench; an inner decap electrode formed of a doped semiconductor material deposited in said capacitor trench; and an outer decap electrode comprising doped semiconductor material regions formed adjacent said trench beneath said trench insulator structure in said substrate, an outdiffuse plate comprising a doped semiconductor material formed adjacent said capacitor dielectric layer and connecting with said outer decap electrode beneath remaining portions of said trench insulator structure, wherein said diffusion process includes doping said sidewalls and bottom trench. But, Prior Art Ho does not expressly teach a decoupling capacitor disposed between adjacent device source-drain epitaxial regions, the decoupling capacitor comprising an outer metal liner disposed between and in direct contact with the adjacent device source-drain epitaxial regions, a dielectric disposed in direct contact with the outer metal liner, and an inner metal liner disposed in direct contact with the dielectric; and a single diffusion break isolation region disposed between the adjacent device source-drain epitaxial regions (claim 1).
Prior Art Liu teaches embedded dynamic random access memory (eDRAM) ([0001]), wherein (Fig. 1+; [0016+]) capacitor and the access transistor by forming a high-k dielectric layer and a first metal layer, sequentially, in the first cavity and deep trench and in the second cavity; and filling the first cavity and deep trench and the second cavity with a second metal. Still other aspects include forming the high-k dielectric layer and the first metal layer by ALD. Further aspects include forming the first metal layer of TiN/TaN. Still further aspects include epitaxially growing source/drain regions on the silicon fin at opposite sides of the second dummy electrode prior to removing the dummy electrodes. Other aspects of the disclosure include connecting the second metal in the second cavity to a wordline, the source region to a bitline, and the second metal in the first cavity to the drain region. But, Prior Art Liu does not expressly teach a decoupling capacitor disposed between adjacent device source-drain epitaxial regions, the decoupling capacitor comprising an outer metal liner disposed between and in direct contact with the adjacent device source-drain epitaxial regions, a dielectric disposed in direct contact with the outer metal liner, and an inner metal liner disposed in direct contact with the dielectric; and a single diffusion break isolation region disposed between the adjacent device source-drain epitaxial regions (claim 1).
Prior Art Lajoie teaches a semiconductor device including a substrate, a first inter-level dielectric (ILD) layer above the substrate, and a second ILD layer above the first ILD layer. The semiconductor device further includes a capacitor having a bottom plate above the substrate, a capacitor dielectric layer adjacent to and above the bottom plate, and a top plate adjacent to and above the capacitor dielectric layer. The bottom plate, the capacitor dielectric layer, and the top plate are within the first ILD layer or the second ILD layer. Furthermore, an air gap is formed next to the top plate and below a top surface of the second ILD layer ([Abstract]), wherein (Fig. 1(a)+; [0034+]) a substrate; a first inter-level dielectric (ILD) layer above the substrate; a second ILD layer above the first ILD layer; a capacitor, wherein the capacitor includes a bottom plate above the substrate, a capacitor dielectric layer adjacent to and above the bottom plate, and a top plate adjacent to and above the capacitor dielectric layer, and wherein the bottom plate, the capacitor dielectric layer, and the top plate are within the first ILD layer or the second ILD layer; and an air gap next to the top plate and below a top surface of the second ILD layer, a transistor above the substrate, wherein the transistor includes a gate electrode above the substrate, a channel layer including a channel material, separated from the gate electrode by a gate dielectric layer, and a source electrode and a drain electrode above the channel layer; and wherein the drain electrode is coupled to the bottom plate of the capacitor. But, Prior Art Lajoie does not expressly teach a decoupling capacitor disposed between adjacent device source-drain epitaxial regions, the decoupling capacitor comprising an outer metal liner disposed between and in direct contact with the adjacent device source-drain epitaxial regions, a dielectric disposed in direct contact with the outer metal liner, and an inner metal liner disposed in direct contact with the dielectric; and a single diffusion break isolation region disposed between the adjacent device source-drain epitaxial regions (claim 1).
Prior Art Lu teaches a DRAM structure which comprise a capacitor set and at least a transistor. The capacitor set includes a first capacitor with a first electrode and a second capacitor with a second electrode, and a counter electrode is shared by the first and the second capacitors. The counter electrode is perpendicular or substantially perpendicular to an extension direction of an active region of the transistor, or the counter electrode is not positioned above or below the first and second electrode ([Abstract]), wherein (Fig. 1A+; [0020+]) a capacitor set including a first capacitor with a first electrode and a second capacitor with a second electrode; and a first transistor electrically coupled to the capacitor set, wherein the capacitor set includes a counter electrode shared by the first and the second capacitors, and the counter electrode is not positioned above or below the first and second electrodes, wherein the DRAM structure further includes a second transistor electrically coupled to the capacitor set and the capacitor set is formed in a concave of a semiconductor substrate, the capacitor set further comprises: an isolating layer positioned around side-walls of the concave; an insulator configured between the first and the second electrodes, wherein the counter electrode is surrounded by the insulator; and two collar connectors positioned on the top of the isolating layer around side-walls of the concave. But, Prior Art Lu does not expressly teach a decoupling capacitor disposed between adjacent device source-drain epitaxial regions, the decoupling capacitor comprising an outer metal liner disposed between and in direct contact with the adjacent device source-drain epitaxial regions, a dielectric disposed in direct contact with the outer metal liner, and an inner metal liner disposed in direct contact with the dielectric; and a single diffusion break isolation region disposed between the adjacent device source-drain epitaxial regions (claim 1).
Prior Art Guillorn teaches  semiconductor devices, and more particularly to fin field effect transistors (FinFETs) having fully alloyed source/drain regions to reduce on-resistance (Ron) in embedded dynamic random access memory (eDRAM) cells ([0001]), wherein (Fig. 1A+; [0029+]) a deep trench capacitor embedded in a substrate; a conductive strap structure in contact with, and overlying, a topmost surface of the deep trench capacitor, wherein at least a portion of the conductive strap structure is alloyed with a metal; and an access transistor comprising: a semiconductor fin located on the substrate and laterally contacting the conductive strap structure, a gate stack overlying a body region of the semiconductor fin, source/drain regions located in portions of the semiconductor fin laterally surrounding the body region, wherein entire source/drain regions are alloyed with the metal, and a segregated interfacial dopant layer located at an interface between each of the source/drain regions and the body region, wherein the conductive strap structure comprises a fin portion laterally contacting one of the source/drain regions and a base portion underlying the fin portion and vertically contacting the inner electrode, wherein an entire fin portion and at least an upper portion of the base portion are alloyed with the metal. But, Prior Art Guillorn does not expressly teach a decoupling capacitor disposed between adjacent device source-drain epitaxial regions, the decoupling capacitor comprising an outer metal liner disposed between and in direct contact with the adjacent device source-drain epitaxial regions, a dielectric disposed in direct contact with the outer metal liner, and an inner metal liner disposed in direct contact with the dielectric; and a single diffusion break isolation region disposed between the adjacent device source-drain epitaxial regions (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898